
	
		I
		111th CONGRESS
		1st Session
		H. R. 2091
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  retail tax on single-use carryout bags, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Plastic Bag Reduction Act of
			 2009.
		2.Imposition of tax on
			 single-use carryout bags
			(a)General
			 ruleChapter 31 of the Internal Revenue Code of 1986 (relating to
			 environmental taxes) is amended by inserting after subchapter C the following
			 new subchapter:
				
					DSingle-Use
				Carryout Bags 
						
							Sec. 4056. Imposition of tax.
						
						4056.Imposition of
				tax
							(a)General
				ruleThere is hereby imposed
				on any retail sale a tax on any single-use carryout bag.
							(b)Amount of
				taxThe amount of tax imposed
				by subsection (a) on any single-use carryout bag shall be—
								(1)$0.05 on and after
				January 1, 2010, and before January 1, 2015, and
								(2)$0.25 on and after
				January 1, 2015.
								(c)Liability for
				taxThe retailer shall be liable for the tax imposed by
				subsection (a).
							(d)DefinitionsFor purposes of this section—
								(1)Single-use
				bag
									(A)In
				generalThe term single-use carryout bag means a
				carryout bag, including a grocery sack, dry-cleaning bag, take-out food bag,
				retail bag, membership or wholesaler bag, and service station bag, manufactured
				or imported for use by a retail seller at a point of sale with a customer.
									(B)ExceptionsSuch
				term does not include—
										(i)any reusable bag,
										(ii)any bag
				manufactured for use by a customer inside a store to package bulk items such as
				fruit, vegetables, nuts, grains, candy, or small hardware items, such as nails
				and bolts,
										(iii)any bag
				manufactured for use by a pharmacist to contain prescription drugs, and
										(iv)any bag
				manufactured to be sold at retail in packages containing multiple bags intended
				for use as garbage, pet waste, or yard waste bags.
										(2)Reusable
				bagThe term reusable
				bag means a bag that has handles and is—
									(A)(i)made of cloth or other
				machine washable fabric, or
										(ii)made of a durable plastic that is
				at least 2.25 mils thick, and
										(B)is specifically
				designed and manufactured for multiple reuse.
									(e)Special
				rules
								(1)Pass through of
				taxThe tax imposed by subsection (a) shall be passed through to
				the customer and shall be separately stated on the receipt of sale provided to
				the customer.
								(2)RecordsEach
				retailer shall keep records for purposes of this section and section 6433. Such
				records shall include the total number of single-use carryout bags purchased
				and the amounts passed through to the customer for such bags pursuant to
				paragraph (1).
								(3)1st retail sale;
				use treated as saleFor purposes of this section, rules similar
				to the rules of subsections (a) and (b) of section 4002 shall
				apply.
								.
			(b)Carryout bag
			 recycling programSubchapter B of chapter 65 of such Code is
			 amended by adding at the end the following new section:
				
					6433.Qualified
				single-use carryout bag recycling program
						(a)Allowance of
				creditIf—
							(1)tax has been
				imposed under section 4056 on any single-use carryout bag, and
							(2)a retailer
				provides such bag to a customer in a point of sale transaction, and
							(3)such retailer has
				in effect at the time of such transaction a qualified carryout bag recycling
				program,
							the
				Secretary shall pay (without interest) to such retailer an amount equal to the
				applicable amount for each such bag used by the retailer in connection with a
				point of sale transaction.(b)Applicable
				amountFor purposes of subsection (a), the applicable amount
				is—
							(1)$0.01 with respect
				to transaction on and after January 1, 2010, and before January 1, 2015,
				and
							(2)$0.05 with respect to transaction on and
				after January 1, 2015.
							(c)Qualified
				single-use carryout bag recycling programFor purposes of this
				section, the term qualified carryout bag recycling program means a
				program under which the retailer—
							(1)to the extent the
				retailer provides single-use carryout bags (as defined in section 4056) to
				customers—
								(A)passes through the tax imposed by section
				4056 and tracks the total number of bags purchased and amount of tax passed
				through pursuant to section 4056(d), and
								(B)has printed or
				displayed on each such bag, in a manner visible to a customer, the words
				PLEASE RETURN TO A PARTICIPATING STORE FOR RECYCLING,
								(2)places at each
				place of business at which retail operations are conducted one or more carryout
				bag collection bins which are visible, easily accessible to the customer, and
				clearly marked as being for the purpose of collecting and recycling single-use
				carryout bags,
							(3)recycles the single-use carryout bags
				collected pursuant to paragraph (2),
							(4)maintains for not
				less than 3 years records (which shall be available to the Secretary)
				describing the collection, transport, and recycling of single-use carryout bags
				collected, and
							(5)makes available to
				customers within the retail establishment reusable bags (as defined in section
				4056(c)(2)) which may be purchased and used in lieu of using a single-use
				carryout
				bag.
							.
			(c)Establishment of
			 trust fundSubchapter A of chapter 98 of such Code (relating to
			 trust fund code) is amended by adding at the end the following:
				
					9511.Single-use
				Carryout Bag Trust Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Single-Use Carryout Bag Trust
				Fund (referred to in this section as the Trust Fund),
				consisting of such amounts as may be appropriated or credited to the Trust Fund
				as provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the amounts received in the Treasury pursuant to section
				4056.
						(c)Expenditures
				from Trust FundAmounts in
				the Trust Fund shall be available, as provided by appropriation Acts,
				for—
							(1)grants to States and localities that
				establish taxes on plastic and paper bags which are similar to the taxes
				imposed under section 4056, and
							(2)making payments
				under section 6433.
							(d)Transfer to Land
				and Water Conservation Fund
							(1)In
				generalThe Secretary shall pay from time to time from the Trust
				Fund into the land and water conservation fund provided for in title I of the
				Land and Water Conservation Fund Act of 1965 amounts (as determined by the
				Secretary) equivalent to the aggregate of the transactions on which tax is
				imposed under section 4056 aggregate amounts determined on the basis of—
								(A)$0.01 with respect
				to each such transaction on and after January 1, 2010, and before January 1,
				2015, and
								(B)$0.05 with respect to each such transaction
				on and after January 1, 2015.
								(2)Special rule
				regarding amounts transferredAmounts transferred to the land and
				water conservation fund under paragraph (1) shall not be taken into account for
				purposes of determining amounts to be appropriated or credited to the fund
				under section 2(c) of the Land and Water Conservation Fund Act of 1965 (16
				U.S.C.
				460l–5(c)).
							.
			(d)StudyNot later than December 31, 2012, the
			 Comptroller General of the United States shall conduct a study on the
			 effectiveness of the provisions of this Act at reducing the use of single-use
			 carryout bags and encouraging recycling of such bags. The report shall—
				(1)address measures
			 that the Comptroller General determines may increase the effectiveness of such
			 provisions, including the amount of tax imposed on each single-use carryout
			 bag, and
				(2)evaluate whether
			 imposing taxes on other products, such as food wrappers and containers, could
			 reduce the use of such products.
				The
			 Comptroller General shall submit a report of such study to the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate.(e)Clerical
			 Amendments
				(1)The table of
			 subchapters for chapter 31 of such Code is amended by inserting after the item
			 relating to adding at the end thereof the following new item:
					
						
							Subchapter D. Single-Use Carryout
				Bags.
						
						.
				(2)The table of sections for subchapter B of
			 chapter 65 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 6433. Qualified single-use carryout
				bag recycling
				program.
						
						.
				(3)The table of sections for subchapter A of
			 chapter 98 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 9511. Single-Use Carryout Bag Trust
				Fund.
						
						.
				(f)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2010.
			
